Citation Nr: 0515609	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as a result of exposure to an herbicide agent.  


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from July 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.               


FINDING OF FACT

The appellant's Parkinson's disease is related to his in-
service herbicide exposure.  


CONCLUSION OF LAW

Parkinson's disease was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in May 2002, prior to the initial rating 
decision with regard to the issue on appeal, in which the 


appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  The appellant 
was also informed of the elements needed to substantiate a 
service connection claim, including requirements specific to 
Agent Orange claims.  In addition, the Board observes that 
the October 2002 statement of the case provided the appellant 
with the text of the relevant portions of the VCAA, as well 
as the implementing regulations.  The Board further notes 
that there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to the 
present claim.  The appellant has been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2004, the appellant underwent 
a VA examination which was pertinent to his service 
connection claim.  In addition, in February 2004, the Board 
referred this case for a medical opinion from a Veterans 
Health Administration (VHA) physician.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, and in light of the decision herein, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet.App. April 14, 2005).

II.  Factual Background

The appellant's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from July 1970 to April 1972.  The 
appellant's DD 214 also reflects that he served in the 
Republic of Vietnam from July 1971 to March 1972.  

The appellant's service medical records are negative for any 
complaints or findings of Parkinson's disease.  The records 
show that in March 1972, the appellant underwent a separation 
examination.  At that time, the appellant was clinically 
evaluated as "normal" for neurologic purposes.  

In March 2002, the appellant filed a claim for entitlement to 
service connection for Parkinson's disease.  At that time, he 
maintained that his currently diagnosed Parkinson's disease 
was due to his exposure to Agent Orange while he was serving 
in the Republic of Vietnam.  

In June 2002, the RO received private medical records, from 
February 2000 to June 2001.  The records show that in March 
2001, the appellant sought treatment from Valerie A. Lasko, 
M.D., for complaints of a tremor.  At that time, Dr. Lasko 
noted that according to the appellant, he first noticed his 
tremor in approximately January 2000.  When asked about 
exposure to heavy metals, the appellant reported extensive 
involvement with lead while working in a remodeling and 
restoration business.  The appellant also stated that he had 
used pesticides extensively.  The assessment was Parkinson's 
disease and Dr. Lasko indicated that in light of the 
appellant's history of metal exposure, she would request a 
heavy metal screen.  The records reflect that in June 2001, 
Dr. Lasko reported that the appellant's heavy metal screen 
from March 2001 was within normal limits.    

A private medical statement from Ellis F. Muther, M.D., dated 
in June 2002, shows that at that time, Dr. Muther stated that 
the appellant had a two-year history of 


Parkinson's disease.  According to Dr. Muther, no explanation 
for the appellant's disorder had been found "except a 
possible exposure to Agent Orange."  Dr. Muther indicated 
that Agent Orange had been demonstrated to be a neurotoxin, 
and, as such, he opined that it was highly possible that that 
was a contributing factor in the etiology of the appellant's 
Parkinson's disease.        

In Fast Letter 03-20, issued by the Veterans Benefits 
Administration on June 25, 2003, it was noted that a study by 
the National Academy of Sciences found that the credible 
evidence against an association between herbicide exposure 
and Parkinson's disease outweighed the credible evidence for 
such an association.

In December 2003, the Board remanded this case and requested 
that the appellant be afforded a VA neurological examination 
to determine the etiology of any Parkinson's disease found.  
As per the Board's December 2003 remand decision, in August 
2004, the appellant underwent a VA examination.  Following 
the physical examination and a review of the appellant's 
claims file, the examiner diagnosed the appellant with 
Parkinson's disease, with a predominant tremor.  The examiner 
noted that in private medical records from Dr. Lasko, Dr. 
Lasko had referred to the appellant's occupation of 
remodeling rental homes and the possibility that the 
appellant was exposed to lead based paints.  However, the 
examiner reported that the appellant's heavy metal screens 
came back negative which meant that that could be "safely 
eliminated" as a cause of the appellant's Parkinson's 
disease.  Next, in order to answer the question as to whether 
Agent Orange caused the appellant's Parkinson's disease, the 
examiner noted that an extensive three-day literature review 
was conducted.  The examiner listed numerous medical articles 
which addressed the relationship between herbicide agents and 
neurological disorders, including Parkinson's disease.  
Following a review of the medical literature obtained, the 
examiner opined that it was at least as likely as not that 
the appellant's Parkinson's disease may be related to 
exposure to Agent Orange or other herbicide exposure in 
Vietnam.  

A private medical statement from Joel C. Morgenlander, M.D., 
Associate Professor of Medicine (Neurology), dated in October 
2004, shows that at that time, Dr. Morgenlander stated that 
he had first seen the appellant in October 2001 and had 
diagnosed him with probable Parkinson's disease.  According 
to Dr. Morgenlander, the appellant's symptoms began in 
approximately 2000 or 2001.  

In February 2004, the Board referred this case for a medical 
opinion from a VHA medical doctor with the necessary 
expertise in the treatment of Parkinson's disease.  The Board 
noted that due to the appellant's service in the Republic of 
Vietnam during the Vietnam era, he was presumed to have been 
exposed to herbicide agents, including Agent Orange, during 
his period of active military service.  Thus, the Board 
requested that the VHA physician, after reviewing the 
appellant's claims file, offer an opinion with respect to the 
following question: Whether it was at least as likely as not 
that the appellant's Parkinson's disease was related to his 
period of military service, to specifically include his 
presumed exposure to herbicide, including Agent Orange, while 
in Vietnam.  

A VHA opinion from the Chief, Neurology Service, was provided 
on March 30, 2005.  In the opinion, the VHA neurologist 
stated that the 2002 Update "Veterans and Agent Orange" 
published by the Institute of Medicine summarized several 
epidemiologic studies, most of which suggested a mildly 
increased risk of Parkinson's disease in individuals "with 
many years of occupational exposure" to herbicides or 
pesticides.  According to the VHA neurologist, no particular 
association had been demonstrated for any single chemical or 
class of compounds, and no association with exposure to 
"2,4-D, 2,4,5-T, or TCDD" had been published.  The VHA 
neurologist stated that the Institute of Medicine concluded 
that although an etiologic connection between 
pesticide/herbicide exposure was "biologically plausible," 
there was insufficient evidence at present to support a 
definite association between Parkinson's disease and "2,4-D, 
2,4,5-T, or TCDD."  According to the VHA neurologist, to his 
knowledge, since the 2002 Update from the Institute of 
Medicine, there had been no more recent epidemiologic or 
biochemical studies indicating a definite association between 
Parkinson's disease and "2,4-D, 2,4,5-T, or TCDD."  Thus, 
in reviewing the appellant's medical 


records, the VHA neurologist stated that he did not find any 
details of the appellant's particular military service or of 
his neurologic condition to lead to any conclusion different 
from that of the Institute of Medicine, namely that there was 
no definite etiologic link between Agent Orange exposure and 
subsequent Parkinson's disease.      

III.  Analysis

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board notes that a change in the law has taken place with 
respect to the adjudication of claims based upon exposure to 
Agent Orange during service in Vietnam.  On December 27, 
2001, the Veterans Education and Benefits Expansion Act of 
2001 (VEBEA), Pub. L. No. 107-113, 115 Stat. 976 (2001) was 
signed into law.  That new statute, in pertinent part, 
redesignated and amended 38 U.S.C.A. § 1116(f) to provide 
that, for purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent of the kind specified in section 1116, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 


U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda (PCT); prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004); see 
also 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 
(2004).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); see also 64 
Fed. Reg. 59232 (1999); 67 Fed. Reg. 42600-42608 (2002).  
More recently, VA clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).   

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for Parkinson's 
disease is warranted.  Initially, it is noted that the 
appellant's DD 214 confirms that the appellant had active 
service in Vietnam during the Vietnam era.  Therefore, the 
appellant is presumed to have been exposed to herbicides in 
service.  38 U.S.C.A. § 1116(f).  However, the Board also 
observes that Parkinson's disease is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Thus, the 
appellant may not receive the benefit of a rebuttable 
presumption that his Parkinson's disease was caused by 
exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2004).  
Nevertheless, as indicated above, the appellant is not 
precluded from establishing service connection on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); 
McCartt v. West, 12 Vet. App. 164, 167 (1999).   

Upon a review of the evidence of record, the evidence taken 
as a whole tends toward the conclusion that the appellant's 
Parkinson's disease was caused by his herbicide exposure 
while in service.  The Board recognizes that, as previously 
stated, in Fast Letter 03-20, issued by the Veterans Benefits 
Administration on June 25, 2003, it was noted that a study by 
the National Academy of Sciences study found that the 
credible evidence against an association between herbicide 
exposure and Parkinson's disease outweighed the credible 
evidence for such an association.  However, in support of the 
appellant's contention that his Parkinson's disease was due 
to his exposure to Agent Orange while he was serving in the 
Republic of Vietnam, the appellant has submitted a private 
medical statement from Dr. Muther, dated in June 2002.  In 
the June 2002 statement, Dr. Muther indicated that no 
explanation for the appellant's diagnosed Parkinson's disease 
had been found 


"except a possible exposure to Agent Orange."  Dr. Muther 
further noted that Agent Orange had been demonstrated to be a 
neurotoxin, and, as such, he opined that it was highly 
possible that that was a contributing factor in the etiology 
of the appellant's Parkinson's disease.  In addition, in the 
appellant's August 2004 VA examination, the examiner stated 
that although it was possible that the appellant was exposed 
to lead based paints due to his occupation of remodeling 
rental homes, in light of the fact that the appellant's heavy 
metal screens came back negative, such exposure could be 
"safely eliminated" as a cause of the appellant's 
Parkinson's disease.  Moreover, following a review of 
pertinent medical literature, the examiner opined that it was 
"at least as likely as not" that the appellant's 
Parkinson's disease may be related to exposure to Agent 
Orange or other herbicide exposure in Vietnam.  Furthermore, 
in the March 2005 opinion from the VHA neurologist, although 
he stated that his conclusion was no different from that of 
the Institute of Medicine, namely that there was no definite 
etiologic link between Agent Orange exposure and subsequent 
Parkinson's disease, the VHA neurologist also noted that the 
Institute of Medicine had concluded that an etiologic 
connection between pesticide/herbicide exposure was 
"biologically plausible."   

The medical opinions in this case are less than absolute in 
their conclusions.  However, given the nature of cases such 
as this one, in which most causes of the claimed disability 
are idiopathic and the passage of a significant amount of 
time between separation from service and the filing of a 
claim with VA, and the fact that medicine is still a somewhat 
inexact science, the Board must resign itself to dealing with 
medical opinion evidence couched in terms such as "highly 
possible," "at least as likely as not," and "biologically 
plausible," rather than absolutes.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995) (medicine is more art than exact 
science).  Although none of the medical opinions of record 
are couched in terms of absolute certainty, none have to be.

In any event, the standard of review which must be applied by 
the Board is found in 38 U.S.C.A. § 5107(b).  Under the 
benefit-of-the-doubt rule, in order for a claimant 


to prevail, there need not be a preponderance of the evidence 
in the veteran's favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  Thus, in consideration of the aforementioned 
evidence, the Board finds that the evidence for and against 
the appellant's claim for service connection for Parkinson's 
disease is in a state of relative equipoise.  With reasonable 
doubt resolved in the appellant's favor, the Board concludes 
that service connection is warranted.      


ORDER

Entitlement to service connection for Parkinson's disease is 
granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


